MR. JUSTICE DAY
delivered the opinion of the Court.
This case is one of three consolidated for the purpose of examining 1969 Perm. Supp., C.R.S. 1963, 13-5-30.
Petitioner Giron was charged in Denver county court with driving under the influence of intoxicating liquor (DUI), 1969 Perm. Supp., C.R.S. 1963, 13-5-30(1 )(a). Trial was to *206the court. No blood alcohol evidence was given, but rather the arresting officer testified and a movie of petitioner’s behavior 25 minutes after the arrest was shown. The trial court found that the prosecution had established driving while ability impaired (DWAI), 1969 Perm. Supp., C.R.S. 1963, 13-5-30C1 )(b), and ruled that DWAI was a lesser included offense of DUI. Judgment of guilty of DWAI only was entered. The People appealed to the Denver Superior court, which reversed, holding that DWAI was not a lesser included offense of DUI. From that ruling Giron’s petition for certiorari was granted.
Thompson v. People, 181 Colo. 194, 510 P.2d 311, announced this date, is dispositive of the issue here, holding that DWAI is a lesser included offense in the charge of DUI.
Judgment is reversed and cause is remanded to the Superior Court to reinstate the judgment of the County Court.